DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-20 are pending.

Claim Rejections - 35 USC § 101
3.	Claims 1-20 are not deemed adversely impacted by 35 USC 101.  Thus, no 35 USC 101 rejection is deemed warranted.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Perera et al., US 11,372,650.
Perera discloses, e.g. Figs. 1-7B and related text, a robotic process automation (RBA) system, e.g. 102, one or more databases, e.g. 108, a computing device, e.g. 118, and a graphical user interface, e.g. 120, algorithms, e.g. 119, 122. 
Perera does not specifically discloses the term a designating a target user interface (UI).
However, the system of Perera data system is deemed to have data that may be viewed as designating targeted user data, as to do such is well within the objective of obtaining business specific data for an individual(s) user interface.  Regardless, Official Notice is taken that designating a target user interface has been common knowledge in the art.
To have provided a designating a target user interface for the system of Perera would have been obvious to one of ordinary skill in the art in view of Official Notice.  The motivation for having done such would be to maximize interactions of the system of Perera in order to obtain user specific data with one’s user interface.

Allowable Subject Matter
6.	Claims 2-14, 16-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

7.	Further pertinent references of interest are noted on the attached PTO-892.

8.	Applicant’s four (4) Information Disclosure Statements (IDS’s) submitted have been reviewed.  Note the attached IDS’s.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J RUDY whose telephone number is (571)272-6789.  The examiner can normally be reached on Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW JOSEPH RUDY/
Primary Examiner
Art Unit 3687
571-272-6789